Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 22 November 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My Dearest Friend
St Petersburg Novbr. 22 1814

I am charmed to find by your last letter that you pass your time so agreeably at Ghent: it would be almost a pity that the Congress should break up, as by all account you have derived so much benefit from your residence, and this Climate is so injurious, that the idea of your returning to sink again into the state of into inanity into which you had fallen, is so painful I could almost wish for any thing that could prolong your absence separations are painful but frequently beneficial the same insipid round makes time hang heavy on our hands and it has ever been my opinion that to make home really valuable we ought to frequent Society and fit ourselves to enjoy those hours which we must pass alone Mr. & Mrs. Goulbourne young are and as you say young married but I dare say when he has reached a period of 17 years he will find it very tedious to have his Wife tagging after him and perhaps we will be wise. even Cicero was unquestionably a very great Man threw off his old Wife upon a plea of temper after she had render’d him the greatest services to marry a young one with whom however he found it impossible to live It is very fine to talk about only being happy in the bosom of ones family. but I confess my ideas of happiness may be erronious but they extend to something beyond the pleasure of passing every evening one hour together the one party sleeping and the other sinking into absolute silence or gaping for want of something better to do—If this is happiness I want both taste and sense to enjoy it, and as I have always been accustomed to have others in my Family my anticipations are not the most pleasing as I am perfect aware how very few of the requisites I possess to make an agreeable companion and I have too often been made sensible of my incapacity not to feel it most keenly We cannot force ourselves to become what Nature never intended us to be and I am so unfortunate as to find it impossible ever to be otherwise than I am my melancholy disposition affects all who have the misfortune to be allied to me and it is only when they far removed that they find any real enjoyment.
Mrs. Smith wrote me a letter part of which I cannot understand, but I believe it is of no consequence I most sincerely wish I could find an opportunity to go home as I know very well that the impositions of every kind that I am obliged to submit to here will embitter my future life not that I pretend to be very responsible, being left as I am in a Strange Country the language of which I do not understand and without a single being in whom I can place the most trifling confidence I am so sick and weary of it I would willingly run all the risks attached to the Voyage in the present state of things than undergo it much longer and as the Affairs of America appear to be such as to make it inconvenient as it has already proved in this instance to have your family with you—
You will perhaps attribute all this to  ill temper but that I am used and to, and I shall indulge myself by writing freely
Adieu God Bless you continue to amuse yourself and believe me whether good or ill humoured ever affectionately yours
L C A.